Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
2. Claims 1, 3-5, 8-34, 36-44, 50-51, 56, 59, 61-63 are canceled. Claims 6, 48, 49, 52-55 are withdrawn.
Claims 2, 7, 35, 45-47, 57, 58, 60 are under consideration.

Claim Rejections - 35 USC § 112
3. (previous rejection, withdrawn) Claims 2, 7, 9, 35, 45-47, 57-60, 63 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-ATA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 2 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 2, 7, 9, 35, 45, 46, 57, 58, 59, 60, 63 were rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (WO0124810)(previously cited) in view of Bachmann et al. (U.S. Patent No. 6932971) (previously cited) and further in view of Sproat et al. (WO2012101235A1)(previously cited).
Applicant contends: claim 2 is amended; Grey et al. discloses over 13000 HIV-1 peptide sequences; no HLA binding data is provided for peptide as recited in claim 2; Bachmann et al. describes chemical cross linkers and fails to remedy the deficiencies of Grey et al. noted above; Sproat et al. fails to remedy the deficiencies as discussed above; a person of skill in the art would not reason to select a peptide sequence as claimed.
In view of applicant’s amendments, arguments, and a lack of a reasonable expectation of success in view of Grey et al., the rejection is withdrawn.

5. (previous rejection, withdrawn) Claim 47 was rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. in view of Bachmann et al. and further in view of Sproat et al. as applied to claims 2, 7, 9, 35, 45, 46, 57, 58, 59, 60, 63 above and further in view of Wegmann et al. (“The Carbomer-Lecithin Adjuvant Adjuplex Has Potent Immunoactivating Properties and Elicits Protective Adaptive Immunity against Influenza Virus Challenge in Mice,” Vol. 22, No. 9: 1004-1012 (2015); previously cited).
Applicant contends: Wegmann et al. describes vaccine adjuvants and fails to remedy the deficiencies of Grey et al. in view of Bachmann et al. and further in view of Sproat et al.
In view of the withdrawal of the rejection over Grey et al. in view of Bachmann et al. and further in view of Sproat et al. on which the instant rejection depends, the instant rejection is also withdrawn.

6. Claims 2, 7, 35, 45-47, 57, 58, 60 are allowable as to the elected species. Claims 6, 48, 49, 52-55, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and V and species inventions, as set forth in the Office action mailed on 8/20/2020, is hereby withdrawn and claims 6, 48, 49, 52-55 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new rejection) Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 47 as submitted 5/12/2022.
Claim 47 contains the trademark/trade name “matrixM” (See for example Reimer et al. (“Matrix-MTM Adjuvant Induces Local Recruitment, Activation and Maturation of Central Immune Cells in Absence of Antigen,” PLoS ONE 7(7):e41451 (2012))(See PTO-892: Notice of References Cited) teaching: Matrix-M as a known trademark.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe adjuvant and, accordingly, the identification/description is indefinite.

	Conclusion	
8. Claims 2, 6-7, 35, 45-46, 48-49, 52-55, 57-58 and 60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648